El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El recurrente obtuvo sentencia contra Otilio Sandoval por la cantidad de $1,000 de principal, intereses siobre dicha suma a razón de 6 por ciento anual desde el 3 d'e junio de 1940, fecha de dicha sentencia, hasta su total pago, más las costas, incluyendo $100 por concepto de honorarios de abogado. Para asegurar la efectividad de esta sentencia, el recurrente soli-*605citó y obtuvo mandamiento de embargo sobre seis fincas del demandado y al presentar el mandamiento en el registro de la propiedad para su anotación, consignó solamente $6 en sellos de rentas internas, por lo que el registrador suspendió la anotación, por los fundamentos que consignó en la siguiente nota:
“Suspendidas las anotaciones de embargo solicitadas sobre seis fincas por no consignarse los correspondientes sellos de rentas in-ternas, ascendentes a veinticinco dólares, según el número 5 de la sección 22 de la ley núm. 32 de 1917, pág. 313, extendiéndose nota por 120 días al margen del asiento de presentación núm. 5, Diario 221. Arecibo a 16 de agosto de 1940.”
 El precepto legal citado por el registrador, o sea la sección 22, núm. 5, de la Ley núm. 32 de 30 de noviembre de 1917 (tomo 2°., pág’.’ 313), en lo pertinente dice así:
“Número 5. Por cada inscripción o anotación y consiguientes notas marginales que no estén comprendidas en los números prece-dentes se cobrarán las cantidades fijas que se establecen en la escala siguiente:
Inscripciones Inscripciones o anotaciones o anotaciones extensas concisas
Por cada finca o derecho cuyo valor no llegue a ... . De $1,001 a $1,500_ $5.00 $4.00”
En las anotaciones de embargo sobre varias fincas no es indispensable, como sucede en las inscripciones d'ei hipoteca, distribuir la responsabilidad entre las distintas fincas a ser afectadas. Puede, no obstante, el interesado em la anotación del embargo hacer tal distribución; pero como en este caso no la hizo, es el deber del registrador practicar la anotación de embargo por toda la cantidad que se desea asegurar sobre cada una de las seis fincas que se describen en el mandamiento. Santini Fertilizer Co. Inc. v. Registrador de Guayama, 34 D.P.R. 412. Como el valor del derecho cuya anotación soli-cita el recurrente está comprendido entre $1,001 y $1,500, devenga, de acuerdo con la ley citada, $5 por la anotación *606extensa, más $4 por cada una de las cinco concisas, lo que hace un total de $25, que es precisam'e¡n!te lo que por concepto de derechos reclama el registrador.
No habiendo el recurrente consignado la cantidad de $25 en sellos de rentas internas, mlontante de los derechos por la anotación del mencionado embargo, actuó correctamente el registrador al suspender su anotación, por lo que procede declarar sin lugar él recurso y confirmar la nota recurttida.-